—In an action, inter alia, to recover damages for breach of contract, the defendant Signature Health Center appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated January 29, 2002, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment. Due to the lack of disclosure, it would be premature to grant summary judgment at this stage of the proceedings (see CPLR 3212 [f]; Almonte v Latortue, 293 AD2d 431; AIT Intl. v Federal Express Corp., 278 AD2d 439). Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.